IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 13, 2009
                                     No. 08-41295
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

FELIX L HEARN

                                                   Plaintiff-Appellant

v.

PARIS POLICE DEPARTMENT; KARL LEWIS, Chief, Paris Police Department;
STEPHEN HOLMES, Sergeant Badge 155 Paris Police Department; THOMAS
BRANDENBURGH, Patrolman Badge 209 Paris Police Department; LEIGH
FOREMAN, Patrolman Badge 225 Paris Police Department; JEFF JONES,
Sergeant Paris Police Department

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:08-CV-184


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Felix L. Hearn, Texas prisoner # 1412280, appeals the
dismissal of his 42 U.S.C. § 1983 complaint. In district court, Hearn claimed:
he was improperly arrested after he was assaulted on his own property; he had


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41295

a right to defend himself and his family against an intruder; the arresting
officers failed to investigate the circumstances surrounding the incident; his
witness’   statements were not included in the state record; and he was
improperly induced to waive his right to appeal his criminal conviction. The
district court granted the defendants’ summary-judgment motion, holding
Hearn’s claims constituted a challenge to his conviction and were barred by Heck
v. Humphrey, 512 U.S. 477, 490 (1994). Additionally, the court ruled the Paris
Police Department was not a legal entity subject to suit.
      Hearn’s scant appellate brief, consisting primarily of fragments, does not
challenge the district court’s reasons for dismissing his claims. Federal Rule of
Appellate Procedure 28(a)(9) requires the appellant’s brief contain his
“contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies” and “for each issue, a concise
statement of the applicable standard of review”. “Although we liberally construe
briefs of pro se litigants and apply less stringent standards to parties proceeding
pro se than to parties represented by counsel, pro se parties must still brief the
issues and reasonably comply with the standards of Rule 28.” Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995). Furthermore, our court will not raise legal
issues Hearn has failed to assert; such issues are deemed abandoned. E.g.,
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      In sum, Hearn does not contend his claims did not constitute a challenge
to his conviction or that the Paris Police Department constituted a proper
defendant. His only statement that arguably raises a challenge to the district
court’s proceeding is the general assertions that the court required him to satisfy
standards and deadlines that were impossible in the light of Hearn’s
incarceration. Hearn does not provide any specifics, however, such as which
deadline he was unable to meet.



                                        2
                                 No. 08-41295

      Hearn’s appeal is without merit and is therefore frivolous. See Howard v.
King, 707 F.2d 215, 219–20 (5th Cir. 1983). Because the appeal is frivolous, it
is dismissed. 5 TH C IR. R. 42.2. Hearn is warned: the dismissal of this appeal
counts as a strike for purposes of 28 U.S.C. § 1915(g).      See Adepegba v.
Hammons, 103 F.3d 383, 387–88 (5th Cir. 1996). Hearn is also warned that if
he accumulates three strikes, he will not be allowed to bring a civil action or
appeal a judgment in forma pauperis unless he is “under imminent danger of
serious physical injury”. 28 U.S.C. § 1915(g).
      DISMISSED; SANCTION WARNING ISSUED.




                                       3